PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/774,126
Filing Date: 7 May 2018
Appellant(s): CATHIER et al.



__________________
William S. Francos
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/10/2021. 


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
On P. 7 of the Brief, Appellant argues that while Chopra et al. indicates a current shape of a flexible device that is deployed in order for the flexible device to conform to the shape of a lumen, Chopra et al. does not disclose a processor that provides configuration information being indicative of possible configurations of the interventional instrument.  In other words, the Appellant alleges that Chopra et al. discloses using sensors that indicate an actual (i.e., current) shape of a flexible device as it extends through a lumen, Chopra et al. does not disclose a processor that is adapted to provide configuration information being indicative of possible configurations of the interventional instrument based on current positions and shapes of the interventional instrument.  The Appellant alleges that the navigation (160) of Chopra et al. has information on the current position and orientation (i.e. pose) of the distal end (111) of the medical device (110) and the shape of the flexible body (114) of the medical device (110) along with an image that has been captured by the image capturing (141), but not a configuration information being indicative of possible configurations of the interventional instrument based on current positions and shapes of the interventional instrument (emphasis added).   
 The Office disagrees  
The specification describes:


Chopra et al disclose:
"The surgeon may determine a suitable navigational path to a target by analyzing the acquired images of the anatomical structure or the extracted 4-D shape information so as to take into account any damage to the patient that the medical device 110 may cause as it moves towards the target as well as the shortest time and/or shortest path. Alternatively, a computer program (i.e., a processor) may cause a processor to perform such analysis to determine the navigational path using artificial intelligence techniques" [see 0045].  
Per paragraph0045, the possible path is determined based on shape information (configuration information) so as to take into account any damage to the patient that the medical device 110 may cause as it moves towards the target as well as the shortest time and/or shortest path [see 0045]
Chopra et al further disclose position, bend and shape sensors such as Fiber Bragg Gratings (or other strain sensors such as those employing Rayleigh scattering) distributed along the length of the medical device 110 so that light passing through the fiber optic cable is processed by the pose /shape processor 130 to determine a current pose and shape of the medical device 110 [see 0036].
Per paragraph 0036, shape information is acquired with light source and detector [see 0036]; therefore, the examiner disagrees with Applicant arguments above.
Appellant even admits in appeal brief pages 7-8 that Chopra discloses a processor for analyzing shape information of the flexible instrument/device.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOEL F BRUTUS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793            

                                                                                                                                                                                            /KATRINA M STRANSKY/Primary Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.